DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	
	This action is in response to the remarks filed on 08/05/2021 in which claims 5-11 are pending.
		
Response to Arguments
Applicant’s arguments with respect to the rejection of claims 5-7, under 35 U.S.C. §103, have been fully considered, are persuasive. Therefore, the previous rejections are withdrawn and a new rejection is presented below in view of Tsuchikiri.  

With respect the rejection of claims 5 and 7, Applicant has amended the claims to include the limitation “…a fault reproduction scheme display area which displays information relating to a scheme for reproducing the fault corresponding to the trouble code…” Examiner agrees that the prior art of record does not teach this amended limitation. Therefore, the previous rejections are withdrawn and a new rejection is presented below.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



	Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Merg et al. (US 2017/0098200 A1, “Merg”) in view of Rother (US 006141608A, “Rother”) and in further view of Tsuchikiri et al. (US 2012/0065833 A1, “Tsuchikiri”).

	Regarding claims 5 and 7, Merg discloses a system and method for dynamically-changeable displayable pages with vehicle service information and teaches:

An electronic manual control device that controls display of an electronic manual for performing fault diagnosis based on a trouble code stored in an electronic control unit within a vehicle, the electronic manual control device comprising: (processor 302, i.e., a control device, may control display 308 depending on what vehicle data message is received from the ECU, e.g., a diagnostic trouble code - See at least ¶ [0037], [0038], [0071], and Fig. 3)

an inspection work selection screen which displays together on a same screen, (displayable page 700 contains a screen with multiple cards 320 -See at least Fig. 7, the display cards may include any aspect shown in display cards in Fig. 7-15 - See at least ¶ [0070])

a fault overview display area which displays an overview of a fault corresponding to the trouble code, ("troubleshooter" section contains the diagnostic trouble code with a brief description of the code - See at least ¶ [0137] and Fig. 7, #720)

a detection range display area which displays a circuit diagram showing electrical connection relations between target components in a detection range in which the trouble code is detected (card 1208 shows the electrical connection relations between the target components, e.g., a crankshaft POS, identified by the trouble code, i.e., a component within the detection range - See at least ¶ [0163] and Fig. 12D) and displays a component outside the detection range, (card 1208 shows the electrical connection between the target components, i.e., a crankshaft sensor, and other components, i.e., outside of the range, in the system, e.g., ECU 2 - See at least ¶ the detection range display area displaying the circuit diagram and the component outside the detection range distinctively from each other, and (the components in the diagram are separated from one another and are clearly are labeled, i.e., the circuit diagram of the crankshaft position sensor and the ECU are distinct - See at least Fig. 12D)

an inspection part display area which displays inspection work items in the detection range associated with the trouble code by [] categorizing the inspection work items [] which are selectable as options; and (the common replaced parts graph section also contains a selectable parts list displaying the previous parts that have been replaced due to the identified issue. The list is sorted by the number of times that particular part has been replaced to fix the issue - See at least ¶ [0135] and Fig. 7, #716)

an inspection work description screen which displays a detailed description of inspection work content corresponding to each of the work items, wherein (an additional content page may include a wiring diagram, a text description of a resistance test or another test, a specification, and an automated function selector, i.e., an inspection work description screen - See at least ¶ [0243])

when one of the options is selected on the inspection work selection screen, (displayable page 30 may be configured like any of the example displayable pages and may include one or more displayable sections, e.g.,  an image displayed on a monitor is switched from the inspection work selection screen (selection of the pointer 40 results in the display device 300 displaying an additional content viewer (ACV) 31 (shown as ACV 1 in FIG. 28). Flow line 50 represents this transition by the display device 300. In one respect, the ACV 31 may be overlaid upon a portion of the displayable page 30. In another respect, the ACV 31 may be overlaid over the entire displayable page 30 or in place of the displayable page 30, i.e., switched from a first screen to a new screen - See at least ¶ [0238] and Fig. 28) to the inspection work description screen corresponding to the option on a display device. (ACV 31 may include the additional content 41 - See at least ¶ [0238]; additional content 41 and 43 or additional content in any ACV may include a variety of additional content. For instance, the additional content may include an image, a video, text, a pointer to other additional content, or an automated function selector to execute program instructions - See at least ¶ [0243] As an example the additional content may include a wiring diagram, a text description of a resistance test or another test, a specification, and an automated function selector, i.e., an inspection work description screen - See at least ¶ [0243])

	Merg does not explicitly teach classifying the inspection work items per target component and categorizing the inspection work items into smallest work items which 

[] by classifying the inspection work items per target component (based upon the symptom(s) the display screen 39 displays a list 42, specific to the vehicle under test, of possible causes of the symptoms and a counterpart list of test procedures to be performed to check for those causes, i.e., classifies. (See Col. 4, Ln. 40-48) and categorizing the inspection work items into smallest work items which are selectable as options [] (list 42 is ranked, i.e., categorized, due to probability of a successful test. This probability is determined based, in part, on the time needed to perform the test procedure, i.e., the smallest work item. (See Col. 4, Ln. 48-67 and Col. 5, Ln. 1-51).

	In summary, Merg discloses identifying inspection items and displaying the work items for an identified inspection item on a single display. Merg does not explicitly teach classifying the inspection work items per target component and categorizing the inspection work items into smallest work items. However, Rother discloses a system for dynamic diagnosis of apparatus operating conditions and teaches classifying and displaying potential causes, i.e., targets, and ranking the potential causes based on the time requirements to test the cause. 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for dynamically-changeable displayable pages with vehicle service information 
	
	The combination of Merg and Rother does not explicitly teach and a fault reproduction scheme display area which displays information relating to a scheme for reproducing the fault corresponding to the trouble code. However, Tsuchikiri discloses diagnosis apparatus for assisting a trouble reproduction and a method for presenting data for reproducing the trouble and teaches: 

and a fault reproduction scheme display area which displays information relating to a scheme for reproducing the fault corresponding to the trouble code (presenting and outputting trouble reproduction data, in diagnosis of a vehicle, is performed by a computer to output trouble diagnosis data for reproducing a trouble according to a trouble code representing the trouble provided from an electronic control unit of the vehicle - See at least ¶ [0016])

	In summary, Merg discloses identifying inspection items and displaying the work items for an identified inspection item on a single display. The combination of Merg and Rother does not explicitly teach a fault reproduction scheme display area which displays information relating to a scheme for reproducing the fault corresponding to the trouble code. However, Tsuchikiri discloses diagnosis apparatus for assisting a trouble reproduction and a method for presenting data for reproducing the trouble and teaches 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for dynamically-changeable displayable pages with vehicle service information of Merg and Rother to provide for the method for presenting data for reproducing trouble, as taught in Tsuchikiri, to be helpful to repair the trouble of the vehicle. (Tsuchikiri at ¶ [0002])	


	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Merg, in view of Rother, in view of Tsuchikiri, as applied to claim 5, and further in view of Trsar et al. (US 2002/0138185 A1, “Trsar”).

	Regarding claim 6, Merg teaches:

a repair work display area which displays content of a repair work to be done when the decision criterion is not satisfied. (the repair specification card provides for a procedure for work to be done when - See at least Fig. 14A; additionally, the Remove and Repair card shows what steps should be taken to repair the issue - See at least Fig. 9) 

 

wherein the inspection work description screen includes a work content display area which displays a work key point for a measurement work relating to the selected work item and a decision criterion for measured data together in a juxtaposed manner, and (the type of testing sensor and the measuring point are provided in diagrams within a test screen. Additionally, the manufacturer or standard expected values are provided in a section near the diagram along with the actual sensor read out - See at least ¶ [0040], [0043], [0049], Fig. 9, Fig. 13, and Fig. 18)

	In summary, the combination of Merg, Rother, and Tsuchikiri discloses a screen section which provides the testing points for the system at issue. The combination does not disclose what kind of sensor to use or work key point for a measurement work relating to the selected work item and a decision criterion for measured data together in a juxtaposed manner. However, Trsar discloses a diagnostic director and teaches a screen which has sections for displaying the correct testing points, the type testing sensor to be used, the expected values at those test points and the actual read out for the sensor. 


	

	Regarding claims 9 and 11, Merg further teaches:

wherein the inspection work selection screen includes (displayable page 700 contains a screen with multiple cards 320 -See at least Fig. 7, the display cards may include any aspect shown in display cards in Fig. 7-15 - See at least ¶ [0070])

a vehicle information display area which displays vehicle information as information relating to the vehicle on which diagnosis is performed, and (the vehicle name and engine type as well as other vehicle related data is displayable in a display card, e.g., display card 806 - See at least Fig. 8 #806)

a trouble code display area which displays the trouble code and a name of the trouble code. (the displayable page, i.e., inspection work 

	Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Merg, in view of Rother, in view of Tsuchikiri, as applied to claims 5 and 7, and further in view of Koga et al. (US 2014/0236418 A1, “Koga”) 

	Regarding claims 8 and 10, Merg teaches a detection range display area based on a diagnostic trouble code. However, the combination of Merg, Rother, and Tsuchikiri does not explicitly teach wherein the detection range display area displays a broken line which encloses the detection range. However, Koga discloses a shovel, shovel management device, and shovel management method and teaches:

wherein the detection range display area displays a broken line which encloses the detection range. (the portion including the suspected component, i.e., a detection range, is displayed such that the suspected component can be distinguished from other components and priority associated with the suspected component can be recognized. the suspected component is surrounded by a thick closed curve such that the suspected component is distinguished from other components. A number in a circle which is displayed in the vicinity of the suspected component indicates priority. A dotted or dashed closed curve may be used instead of the thick closed curve or the suspected component may be displayed so as to blink - See at least ¶ [0054] and Fig 5A)



	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for dynamically-changeable displayable pages with vehicle service information of Merg, Rother, and Tsuchikiri to provide for the suspected proportion display, as taught in Koga, so the maintenance person can specify a defective part with ease. (Koga at ¶ [0055])

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355.  The examiner can normally be reached on Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/C.L.C./Examiner, Art Unit 3662

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662